Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 7, 2020

                                          No. 04-20-00079-CV

                                          IN RE Chad KLEIN

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Patricia O. Alvarez, Justice
                Irene Rios, Justice

        On February 6, 2020, relator filed a petition for writ of mandamus, and requested a stay
of the trial court’s temporary orders. After considering the petition, this court concludes relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See
TEX. R. APP. P. 52.8(a). Relator’s request for a stay is denied as moot. This court’s opinion will
issue at a later date.


                It is so ORDERED on February 7, 2020.

                                                                           PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-01708, styled In the Interest of B.F.K., K.K., and B.M.K.,
Children, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga,
presiding.